 

Attomey or Party without Aftomey:
Jonathan A. Dessaules
DESSAULES LAW GROUP
5353 N 16th Street, Suite 110
Phoenix, AZ 85016

TELEPHONE No.: (602) 274-5400

Attomey for. Plaintiff(s) Eiteen Carr, et al.

 

Ref No. or File No.:

 

 

 

 

GCU/CARR
insert name of Court, and Judicial District and Branch Court:
In UNITED STATES DISTRICT COURT, FOR THE DISTRICT OF ARIZONA
Petitioner: EILEEN CARR, ET AL
Respondent: GRAND CANYON UNIVERSITY, INC., ET AL
HEARING DATE: TIME: DEPT.: CASE NUMBER:
CERTIFICATE OF SERVICE 2:19-cv-05214-MTL

 

 

 

 

 

 

 

| declare under penalty of perjury under the laws of the State of Arizona that the foregoing is true and correct. At the time of
service | was at least 18 years of age and authorized to serve process in this case.

| served copies of the Summons in a Civil Action; Complaint; Demand for Jury Trial; Notice of Availability of a United States
Magistrate Judge to Exercise Jurisdiction; Notice to Parties - Mandatory Initial Discovery Pilot Project; General Order 17-08;
Civil Cover Sheet

a. Party served Grand Canyon Education, Inc. dba Grand Canyon University c/o Corporation Service Company,
Statutory Agent
b. Person Served Brooklyn Vandeventer - Service of Process Coordinator

Age: 18 - 25 yrs. Race: Caucasian Sex: Female Eyes: Height: 5'1 - 5'6 Weight: 201-220 Ibs. Hair: Brown

Address where served: 8825 N 23rd Ave Ste 100
Phoenix, AZ 85021-4148

5. | served the party
a. | personally delivered the documents to the party or person authorized to
receive service of process for the party (1) on: 9/23/2019 (2) at: 10:20 AM

Person who served papers:
ATONE Name: Richard F. Acree
“ County of Maricopa, MC-5966 The fee for service was: $ 40.00
3150 N. 24TH STREET, D-104
Phoenix, AZ 85016
(602) 256.9700
www.nationwideasap.com

  

(Richard F. Acree)

 

AZ171378

AZ171378.GCU/CARR
CERTIFICATE OF SERVICE
